DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
Status of Objections and Rejections
All rejections under 35 U.S.C. § 103 from the previous office action are maintained.  New objections and rejections are also presented.
Claim Objections
Claim(s) 17, 25, and 27 is/are objected to because of the following informalities:
Claim 17, line 9-10: “the device” should be “the microfluidic device”
Claim 25, line 1: “A method” should be “The method” 
Claim 27, line 1: “A method” should be “The method”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17-27 and 41-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “at least part of the particles of the at least one specific type” in lines 6 and 18-19.  It is unclear whether these parts are the same or not.  
Claim 17 recites “a selective manner” in lines 7 and 19.  It is unclear whether these selective manners are the same or not.  It is suggested to change into “the selective manner” in line 19.
All subsequent dependent claims 18-27 and 41-43 are rejected due to their dependencies on rejected base claim 17.
Claim 18 recites “at least part of the particles of the at least one specific type” in line 2.  It is unclear whether the at least part of the particles are the same as the at least part recited in claim 17.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “a flushing phase” without restriction on its sequence and the claim also recites “the flushing phase follows the at least one selection phase and is prior to the at least one discharge phase” which is the narrower statement of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-20, 22-27, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoro (U.S. Patent Pub. 2012/0184010) in view of Xia (U.S. Patent Pub. 2011/0177547), and further in view of Buermann (U.S. Patent Pub. 2015/0352544).
Regarding claim 17, Medoro teaches a method for the isolation of particles of at least one specific type belonging to a sample ([0051] lines 2-4: for the substantial isolation of particles C1 of at least one given type from a sample) by using a microfluidic device comprising a first inlet (Fig. 1; [0051] line 5: an inlet 2) adapted to receive the sample and allow the sample to be introduced into the microfluidic device ([0051] lines 5-6: through which, in use, the sample is introduced into the system 1), at least part of a separation group comprising a separation unit (Fig. 1; [0051] line 6: a separation unit 3), which comprises a main chamber (Fig. 1; [0053] line 2: a main chamber 4) and a recovery chamber (Fig. 1; [0053] line 2: a recovery chamber 5) and being adapted to receive the sample and to transfer at least part of the particles of the at least one specific type from the main chamber to the recovery chamber in a selective manner with respect to other particles of the sample ([0053] lines 3-6: designed to transfer at least part of the particles C1 of the given type from the main chamber 4 to the recovery chamber 5 in a substantially selective way with respect to the further particles C2 of the sample); a first outlet (Fig. 1; [0055] line 4: the outlet 8) in fluid communication with the recovery chamber (Fig. 1: indicating the outlet 8 in fluid communication with the recovery chamber 5), the first outlet being configured to allow the particles of the at least one specific type to be collected outside of the device from the recovery chamber ([0055] lines 5-7: through which, in use, at least part of the particles C1 of the given type 
at least one introduction phase, during which a first fraction of the sample is introduced into the separation unit ([0148] lines 1-2: introduction of the sample into a system 1 through an inlet 2); 
at least one selection phase ([0148] lines 2-3: a separation step), during which at least part of the particles of the at least one specific type are moved to the recovery chamber in a selective manner ([0148] lines 11-12: separated 
at least one discharge phase ([0148] lines 9: a recovery step), during which the particles of the at least one specific type are conveyed from the recovery chamber through the first outlet of the outside of the microfluidic device ([0055] lines 5-7: through which, in use, at least part of the particles C1 of the given type collected in the recovery chamber 5 exit from the system 1; [0148] lines 10-13: during which at least part of the particles C1 of the given type flow away from the separation unit 3 through an outlet 8 of the system 1), wherein
during the at least one selection phase the actuator device moves the particles of the at least one specific type from the main chamber to the recovery chamber ([0153] lines 1-3: during the separation step, the particles C1 of the given type are transferred from a main chamber 4 to a recovery chamber 5).

Medoro does not explicitly disclose at least one repetition phase, during which the at least one introduction phase and the at least one selection phase are repeated.
However, Xia teaches a sequence of fluidic operations ([0057] line 1) for sorting small objects including cells and other particles ([0002] lines 1-2).  The steps include loading sample solution into the sorting chamber ([0066] lines 2-3) and trapping target cells within the connecting channel and driving the target cells to the outlet ([0067] lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro by repeating the steps of sample introduction and separation as taught by Xia to obtain desired numbers of target for collection ([0068] lines 1-2).

Medoro does not explicitly disclose the at least a portion of the sample that flows out of the main chamber and the second outlet also “flow(s) out of the microfluidic device.”
However, Buermann teaches loading reagents or removing waste from assay systems that use the liquids for biochemical analysis ([0002] lines 3-5).  The liquid waste is permitted to accumulate within the digital fluidics (DF) device and is discarded with the DF device after the assay protocol has been completed ([0006] lines 5-7).  However, it may be necessary to remove the waste during operation of the DF device or without disposing of the entire DF device for the device conducting a greater number of reactions and/or be reused ([0006] lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro by allowing the portion of the sample that flows out of the main chamber to flow out of the microfluidic device through the second outlet as suggested by Buermann because removing the waste 

Regarding claim 18, Medoro teaches during the at least one selection phase, at least part of the particles of the at least one specific type are moved by means of dielectrophoresis ([0160] lines 1-2: the separation step occurs by dielectrophoresis).

Regarding claim 19, Medoro, Xia, and Buermann disclose all limitation of claim 17 as applied to claim 17.  Medoro and Buermann do not explicitly disclose during the at least one repetition phase, the at least one discharge phase is repeated.
However, Xia teaches a sequence of fluidic operations ([0057] line 1) for sorting small objects including cells and other particles ([0002] lines 1-2).  The steps include loading sample solution into the sorting chamber ([0066] lines 2-3) and trapping target cells within the connecting channel and driving the target cells to the outlet (Fig. 12J; [0067] lines 1-4).  These two steps are repeated until desired number of cells are sorted and collected from the outlet ([0068] lines 1-2).  Thus, Xia teaches during the repetition phase ([0068] line 1: repeated), the discharge phase is repeated ([0067] lines 3-4; [0068] line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro and Buermann by repeating 

Regarding claim 20, Medoro, Xia, and Buermann disclose all limitation of claim 19 as applied to claim 19, including several repetition phases (Xia, [0068] lines 1-2).  Medoro, Xia, and Buermann do not explicitly disclose the at least one discharge phase being performed only at the end of all the repetition phases.
However, the discharge is a final step for target collection and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by repeating the steps of sample introduction and separation and subsequent discharge because it would simplify the method with one final step of discharge.

Regarding claim 22, Medoro, Xia, and Buermann disclose all limitation of claim 17 as applied to claim 17.  Medoro, Xia, and Buermann do not explicitly disclose at least one outflow phase performed during the at least one repetition phase during which a portion of the sample flows out of the main chamber and out of the microfluidic device through the second outlet.
However, Medoro teaches flushing and discharging C2 of the sample from the main chamber 4 (Medoro, [0060] lines 1-5: a flushing of the main chamber 4 is carried out; the further particles C2 of the sample are discharged, i.e., made to flow away, from the main chamber 4), albeit Medoro is silent about discharging the particles C2 out of the microfluidic device.  In the combined method of Medoro and Xia, the repetition 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by reasonably expecting an outflow phase during which a portion of the sample flows out of the main chamber and out of the second outlet during the repetition phase to avoid the overloading of the sample solution inside the microfluidic device.

Regarding claim 23, Medoro, Xia, and Buermann disclose all limitation of claim 22 as applied to claim 22.  Medoro, Xia, and Buermann do not explicitly disclose during the at least one repetition phase, while a further fraction of the sample is introduced into the separation unit, the portion of the sample that flows out of the main chamber and out of the microfluidic device through the second outlet during the at least one outflow phase is a portion of the first fraction of the sample.
However, during the repetition phase while more and more sample is introduced into the separation unit of the microfluidic device and overflows the microfluidic device, the portion of the sample that overflows out of the main chamber and the microfluidic device through the second outlet must be initially a portion of the first fraction of the sample, i.e., the sample introduced during the introduction phase that remains in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by reasonably expecting a portion of the sample flows out of the main chamber and the microfluidic device via the second outlet, and the portion of the sample includes a portion of the first fraction of the sample introduced during the introduction phase.

Regarding claim 24, Medoro teaches a flushing phase ([0187] line 2: a flushing step, during which further particles C2 present in the main chamber 4 are removed), during which a flushing liquid is introduced into the main chamber (to remove particles C2 from the main chamber 4, the flushing liquid must be introduced into the main chamber 4); in particular, the flushing phase follows the at least one selection phase (to flushing the microfluidic device designed for isolation of a given type of particles from the undesired particles, the flushing must follow the isolation, i.e., the separation phase) and is prior to the at least one discharge phase ([0188] lines 1, 3-4: the flushing step is completely prior to the recovery step).

Regarding claim 25, Medoro teaches the recovery chamber (Fig. 28; [0184] line 4: recovery chamber 5) comprises a waiting area (Fig. 28; [0184] lines 5: the second area 5”) and a recovery area (Fig. 28; [0184] line 8: the first area 5’); during the at least one selection phase, the particles of the at least one specific type are arranged in the waiting area ([0184] lines 1-4: during the separation step, at least part of the particles 

Regarding claim 26, Medoro teaches during the at least one repetition phase (e.g., the repeated selection phase of the repetition phase of the combined method), the particles of the at least one specific type are arranged in the waiting area ([0184] lines 1-4: during the separation step, at least part of the particles C1 transferred into the second area 5”); and at the end of the at least one repetition phase (since the removal of the particles from the waiting area to the recovery area is before the final discharge phase, the removal must be at the end of selection phase or the repetition phase after the completion of all selections) and before the at least one discharge phase ([0184] lines 8-10: subsequently at least part of the particles C1 is made to flow away from the first area 5’ through the outlet 8), the particles are moved from the waiting area to the recovery area ([0184] lines 5-8: the recovery step comprises a first recovery substep, during which at least part of the particles C1 is brought in a substantially selective way into the first area 5’).
Even if Medoro, Xia, and Buermann do not explicitly disclose the removal of particles are at the end of the repetition phase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Regarding claim 27, Medoro teaches during the at least one discharge phase, a flushing liquid is introduced into the recovery chamber ([0188] lines 1-4: the flushing step is at least partially subsequent to the recovery step and at least partially prior to the recover step; which is interpreted that the flushing step occurs during the recovery step, i.e., introducing the flushing liquid during the recovery step).

Regarding claim 41, Medoro, Xia, and Buermann disclose all limitation of claim 22 as applied to claim 22.  Individually, Medoro, Xia, and Buermann does not explicitly disclose the at least one outflow phase is subsequent to the at least one selection phase and prior to the at least one discharge phase. 
However, Medoro teaches the method comprising at least one introduction phase, at least one selection phase, and at least one discharge phase ([0148] lines 1-3, 9).  Xia teaches the at least one introduction phase and the at least one selection phase are repeated ([0068] line 1).  During the repetition phase including the introduction phase and the selection phase, there is at least one outflow phase performed of the combined method of Medoro and Xia.  Thus, the combined method would necessarily result in the at least one outflow phase subsequent to the at least selection phase (i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by reasonably expecting the at least one outflow phase is subsequent to the at least one selection phase and prior to the at least one discharge phase.

Regarding claim 42, Medoro teaches during the at least one outflow phase, a flushing liquid is introduced into the main chamber ([0060] lines 1-3: the valves 9 and 12 are closed and the valves 11 and 10 are opened, a flushing of the main chamber 4 is carried out; in other words, the further particles C2 of the sample are discharged from the main chamber 4).

Regarding claim 43, Medoro teaches during the at least one outflow phase, in order to move at least part of the sample through the second outlet ([0060] lines 3-5: the further particles C2 of the sample are discharged, i.e., made to flow away, from the main chamber 4), a first fluid is caused to flow into the separation unit entering through the main chamber, and a second fluid is caused to flow into the separation unit entering through the recovery chamber ([0060] lines 1-2: the valves 9 and 12 are closed and the valves 11 and 10 are opened; Fig. 1: indicating the flushing fluid that flows through valve 11 would inevitably enter the recovery chamber 5 and the duct 27 causing a first portion of the flushing fluid entering the main chamber and a second portion of the flushing fluid entering the duct 27 and out of the outlet 8; here the first portion of the .
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoro in view of Xia and Buermann, and further in view of Manaresi (U.S. Patent Pub. 2015/0126396).
Regarding claim 21, Medoro, Xia, and Buermann disclose all limitation of claim 17 as applied to claim 17.  Medoro further discloses during the at least one selection phase, the particles of the at least one specific type are optically detected ([0170] lines 3-4: optical detection of the passage of the sample between the chamber 4 and the duct 20).  Medoro, Xia, and Buermann do not explicitly disclose the optical detection is to identify the particles of the specific type on the basis of fluorescent signals.
However, Manaresi teaches methods of identification, isolation, and subsequent analysis of tumor cells ([0003] lines 2-3).  The identification of the cells of interest can be made via optical sensors ([0114), such as a fluorescence microscope ([0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by incorporating fluorescence microscope into microfluidic device for identifying target particles as taught by Manaresi because fluorescence is advantageous for acquiring the images ([0041] lines 1-2).
Response to Arguments
Applicant’s arguments with respect to claims 17-27 and 41-43 have been considered but are unpersuasive.
Applicant argues Buermann does not provide any suggestion as to how to accomplish the waste removal (page 11, para. 3, lines 2-3) and reconfiguration of the second outlet 7 of Medoro to allow for particles outflow out of the microfluidic device would require a significant restructuring of Medoro, for which no motivation is provided in Medoro or Buermann (page 11, para. 3, lines 7-11).  Applicant further argues there would be a significant risk of an uncontrolled outflow which could damage the apparatus (page 11, para. 3, lines 14-15), and the device of Medoro includes the linear rods and through-holes 110 in the vicinity of outlet 7 and reservoir 7’ for aligning the multiple plates of the device (Medoro, Fig. 5; page 11, para. 3, lines 15-21), which would prevent the outlet 7 and reservoir 7’ to be modified for removal of waste (page 12, para. 1, lines 1-3).  This argument is unpersuasive because (1) Buermann does provide motivation to remove the waste from the system without disposing of the entire device for conducting a greater number of reactions and/or be reused (Buermann, [0006] lines 7-11); (2) the pair of linear rod and through-hole 110 is for aligning the plates of the microfluidic device and the outlet 7/reservoir 7’ is for discharging/storing the discharged liquid respectively (Medoro, Fig. 5), and albeit they are close to each other, they are different parts serving different functions for the device; here Examiner does not recognize any “prevention” or “hindrance” just because they are close to each other.
Applicant argues the skilled person would consider there to be a more straightforward modification – use an existing first inlet and/or first outlet for removal of waste (page 12, para. 2, lines 1-3).  Here, Examiner does not want to comment on which modification is more advantageous than the other.  However, the existence of another solution, e.g., 
Applicant argues Xia and Manaresi add nothing of relevance to the foregoing (page 13, para. 2).  This argument is moot because there is nothing to be cured in the teaching of Medoro in view of Buermann.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795